Citation Nr: 0516532	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
degenerative arthritis (claimed as back pain), to include as 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to November 
1975.

This appeal arises from a November 2002 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim to reopen a claim for service connection for 
hypertension and degenerative arthritis.  

In March 2005, the veteran testified in a hearing before the 
undersigned Veterans' Law Judge.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  -First, in his November 
2002 notice of disagreement, the veteran wrote that he was 
exposed to radiation during service and felt that his 
degenerative arthritis may be due to this exposure.  He 
reiterated this point in a March 2005 hearing.  However, the 
RO has never adjudicated the issue of whether the veteran may 
have degenerative arthritis due to exposure to radiation.  
This issue is inextricably intertwined with the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, the veteran testified that he was treated during 
service at public health centers in Savannah, Georgia, in 
1968; New Orleans, Louisiana in 1970-1974, and Seattle, 
Washington in 1975 as well as St. Luke's Hospital (which may 
now be called Methodist or Shams Hospital.  The Board finds 
these records may be relevant to the veteran's claim and 
should be obtained, if possible.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

1.  The RO should make reasonable 
efforts to obtain treatment records 
from  the public health centers 
discussed above as well as records from 
St. Luke's hospital (noting that the 
name of the hospital may have changed.)  
If such records can not be obtained, 
the veteran should be provided notice 
of that fact.

2.  The RO must adjudicate the 
veteran's claim that his degenerative 
arthritis is due to his alleged exposal 
to radiation.  

3.  The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



